UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 11, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 16, 2012 1,433,513 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. BIGLARI HOLDINGS INC. Page No. Part I – Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets — April 11, 2012 and September 28, 2011 1 Condensed Consolidated Statements of Earnings —Sixteen and Twenty-Eight Weeks Ended April 11, 2012 and April 13, 2011 2 Condensed Consolidated Statements of Cash Flows — Twenty-Eight Weeks Ended April 11, 2012 and April 13, 2011 3 Condensed Consolidated Statements of Changes in Shareholders’ Equity — Twenty-Eight Weeks Ended April 11, 2012 and April 13, 2011 4 Notes to Condensed Consolidated Financial Statements 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II – Other Information Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 22 Index Part I Financial Information Item 1. Financial Statements BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in $000s, except share and per share data) April 11, September 28, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $742 and $559, respectively Inventories Deferred income taxes — Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investments held by consolidated affiliated partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Due to broker Accrued expenses Revolving credit Deferred income taxes — Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests of consolidated affiliated partnerships Shareholders’ equity Common stock–$0.50 stated value, 2,500,000 shares authorized–1,511,174 shares issued, 1,227,558 and 1,227,276 shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock–at cost: 283,616 and 283,898 shares (includes 205,743 shares held by consolidated affiliated partnerships) at April 11, 2012 and September 28, 2011, respectively ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Sixteen and Twenty-Eight Weeks Ended April 11, 2012 and April 13, 2011) (amounts in $000s, except share and per share data) Sixteen Weeks Ended Twenty-Eight Weeks Ended (Unaudited) (Unaudited) Net revenues Restaurant Operations: Net sales $ Franchise fees Other revenue Total Investment Management Operations: Management fee income — — Consolidated Affiliated Partnerships: Investment gains/losses Other income/loss 91 (8 ) Total Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs 34 76 Asset impairments and provision for restaurant closings ) 13 Loss on disposal of assets Other operating (income) expense ) ) ) Total costs and expenses, net Other income (expense) Interest, dividend and other investment income Interest on obligations under leases ) Interest expense ) Realized investment gains/losses Derivative and short sale gains/losses — 32 — Total other income (expense) Earnings before income taxes Income taxes Net earnings Earnings attributable to redeemable noncontrolling interest: Income allocation ) Incentive fee — — 36 Total earnings/loss attributable to redeemable noncontrolling interests ) ) ) Net earnings attributable to Biglari Holdings Inc. $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common and common equivalent share $ Diluted earnings per common and common equivalent share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Twenty-Eight Weeks Ended April 11, 2012 and April 13, 2011) (amounts in $000s) Twenty-Eight Weeks Ended (Unaudited) Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes ) Asset impairments and provision for restaurant closings 13 Stock-based compensation and other non-cash expenses Loss on disposal of assets Realized investment gains/losses ) ) Derivative and short sale gains/losses — ) Changes in receivables and inventories ) ) Changes in other assets ) Changes in accounts payable and accrued expenses Investment operations of consolidated affiliated partnerships: Purchases of investments ) ) Sales of investments Realized investment gains, net ) ) Unrealized gains on marketable securities held by consolidated affiliated partnerships ) ) Changes in due to/from broker and cash equivalents held by consolidated affiliated partnerships ) ) Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Purchases of investments ) ) Sales of investments Changes in due to/from broker ) ) Net cash (used in) provided by investing activities ) Financing activities Proceeds from revolving credit facility — Payments on revolving credit facility — ) Borrowings on long-term debt — Principal payments on long-term debt ) ) Principal payments on direct financing lease obligations ) ) Proceeds from exercise of stock options and employees stock purchase plan 3 Excess tax benefits from stock-based awards — Repurchase of employee shares for tax withholding — ) Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Twenty-Eight Weeks Ended April 11, 2012 and April 13, 2011) (amounts in $000s) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance at September 28, 2011 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $553 tax ) ) Net change in unrealized gains and losses on investments, net of $14,358 tax Total comprehensive income Exercise of stock options and other stock compensation transactions 2 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at April 11, 2012 $ ) $ Balance at September 29, 2010 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $821 tax Net change in unrealized gains and losses on investments, net of $379 tax Total comprehensive income Exercise of stock options and other stock compensation transactions ) Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at April 13, 2011 $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) April 11, 2012 (amounts in $000s, except share and per share data) 1. General The accompanying unaudited condensed consolidated financial statements of Biglari Holdings Inc. (“we”, “us”, “our”, “Biglari Holdings”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the condensed consolidated Balance Sheet, the condensed consolidated Statements of Earnings, the condensed consolidated Statements of Cash Flows and the condensed consolidated Statements of Changes in Shareholders’ Equity have been included, and consist only of normal recurring adjustments. The condensed consolidated Statements of Earnings for the sixteen and twenty-eight weeks ended April 11, 2012 and April 13, 2011 are not necessarily indicative of the condensed consolidated Statements of Earnings for the entire fiscal years. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 28, 2011. Biglari Holdings Inc. is a diversified holding company engaged in a number of diverse business activities. The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.The Company’s long-term objective is to maximize per-share intrinsic value of the Company. Our strategy is to reinvest cash generated from our operating subsidiaries into any investments with the objective of achieving high risk-adjusted returns.All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Basis of Presentation and Consolidation As of April 11, 2012, the condensed consolidated financial statements include the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Steak n Shake Operations, Inc. (“Steak n Shake”), Western Sizzlin Corporation (“Western”), and Biglari Capital Corp. (“Biglari Capital”), and (iii) investment related subsidiaries and limited partnerships (the “consolidated affiliated partnerships”). As a result of the Company’s acquisitions of Western and Biglari Capital during fiscal year 2010, the Company acquired financial interests in The Lion Fund, L.P. (the “Lion Fund”), Western Acquisitions, L.P., Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P., investment limited partnerships (collectively referred to as consolidated affiliated partnerships), for which the Company has a substantive controlling interest. During the first quarter of fiscal year 2011, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. were liquidated and the funds distributed to the partners. During the third quarter of fiscal year 2011, Western Mustang Holdings, L.L.C. sold its interests in Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P. We consolidate entities in which we have a wholly-owned or controlling interest in the general partner. The consolidated affiliated partnerships’ assets and liabilities are consolidated on the Company’s balance sheet even though outside limited partners have majority ownership in all of the investment partnerships. The Company does not guarantee any of the liabilities of its subsidiaries that are serving as general partners to these consolidated affiliated partnerships. All intercompany accounts and transactions have been eliminated in consolidation. Western’s and Biglari Capital’s March 31 quarter end for financial reporting purposes differs from the end of the Company’s fiscal quarter of April 11, 2012. There were no significant transactions in the intervening period. 2. New Accounting Standards In December 2011, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2011−12, Comprehensive Income (“ASU 2011−12”). The amendments in ASU 2011-12 superseded certain pending paragraphs in ASU 2011−05, Presentation of Comprehensive Income (“ASU 2011−05”) to effectively defer only those changes in ASU 2011−05 that related to the presentation of reclassification adjustments out of accumulated other comprehensive income. The adoption of ASU 2011−12 will not impact the measurement of net earnings or other comprehensive income. In September 2011, the FASB issued ASU 2011−08, Testing Goodwill for Impairment (“ASU 2011−08”). ASU 2011−08 amends Accounting Standards Codification (“ASC”) Topic 350, Intangibles – Goodwill and Other (“ASC Topic 350”), and allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative impairment test. An entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, which is effective for the Company’s first quarter of fiscal year 2013. We do not believe that the adoption of ASU 2011–08 will have a material effect on the Company’s condensed consolidated financial statements. 5 Index In June 2011, the FASB issued ASU 2011−05. ASU 2011−05 amends ASC Topic 220, Comprehensive Income (“ASC Topic 220”), and allows entities the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The guidance should be applied retrospectively and is effective for interim and annual periods beginning after December 15, 2011, which is effective for the Company’s first quarter of fiscal year 2013. The adoption of ASU 2011−05 will not impact the measurement of net earnings or other comprehensive income. In May 2011, the FASB issued ASU 2011−04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (“ASU 2011−04”). ASU 2011−04 attempts to improve the comparability of fair value measurements disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS. Amendments in ASU 2011− 04 clarify the intent of the application of existing fair value measurement and disclosure requirements, as well as change certain measurement requirements and disclosures. ASU 2011−04 was effective for the Company’s first quarter of fiscal year 2012 and was applied on a prospective basis. The adoption of ASU 2011-04 did not have a material effect on the Company’s condensed consolidated financial statements. In January 2010, the FASB issued ASU 2010−06, Improving Disclosures about Fair Value Measurements (“ASU 2010−06”). ASU 2010−06 amends ASC Topic 820, Fair Value Measurements and Disclosures (“ASC Topic 820”), and requires additional disclosure about significant transfers between levels 1, 2, and 3 of the fair value hierarchy as well as disclosure of changes in level 3 activity on a gross basis. In addition, the guidance clarifies existing requirements regarding the required level of disaggregation by class of assets and liabilities and also clarifies disclosures of inputs and valuation techniques. The guidance became effective beginning in the Company's second quarter of fiscal year 2010, except for the requirement to disclose level 3 activity on a gross basis, which was effective as of the beginning of the Company's fiscal year 2012. The adoption did not have a material impact on the Company's condensed consolidated financial statements. 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. For financial reporting purposes all common shares of the Company held by the consolidated affiliated partnerships are recorded in Treasury stock on the condensed consolidated Balance Sheet. For purposes of computing the weighted average common shares outstanding, the shares of treasury stock attributable to the unrelated limited partners of the consolidated affiliated partnerships — based on their proportional ownership during the period — are considered outstanding shares. The following table presents a reconciliation of basic and diluted weighted average common shares. Sixteen Weeks Ended Twenty-Eight Weeks Ended April 11, April 13, April 11, April 13, Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company’s common stock — 6 Index 4. Investments Investments consisted of the following: April 11, 2012 September 28, 2011 Cost Gross unrealized gains Gross unrealized losses ) ) Fair value Unrealized losses of marketable equity securities at April 11, 2012 relate to securities that have been in an unrealized loss position for less than 12 months. A majority of the gross unrealized losses at September 28, 2011 were due to one investment. Most of our investments at April 11, 2012 are concentrated in one security. We consider several factors in determining other-than-temporary impairment losses including the current and long-term business prospects of these issuers, the length of time and relative magnitude of the price decline and our ability and intent to hold the investment until the price recovers. Investment gains/losses are recognized when investments are sold (as determined on a specific identification basis) or as otherwise required by GAAP. The timing of realized gains and losses from sales can have a material effect on periodic earnings. However, such realized gains or losses usually have little, if any, impact on total Shareholders’ equity because the investments are carried at fair value with any unrealized gains/losses included as a component of Accumulated other comprehensive income in Shareholders’ equity. Realized investment gains/losses were as follows: Sixteen Weeks Ended Twenty-Eight Weeks Ended April 11, April 13, April 11, April 13, Gross realized gains on sales $ Gross realized losses on sales $
